DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second end" in 14.  There is insufficient antecedent basis for this limitation in the claim. Is “the second end” the same as “a distal opposing end” recited in line 6?
Claim 16 recites the limitation "the second end" in 14.  There is insufficient antecedent basis for this limitation in the claim. Is “the second end” the same as “a distal opposing end” recited in line 6?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 8-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mencfeldowski, US 2,659,096 in view of Bertoldo et al., US 2002/0096525 and in view of Bergman et al., US 8,162,169.
	Mencfeldowski discloses the claimed invention including a system comprising a liquid containment area having side walls (10, 11 and 12) connected to form a rectangular wall set (see Figures), a bottom section connected to bottom edges of side walls at an arc (see marked up Figure 7), forming a container capable of containing a liquid (paint holding tray, Column 1 Lines 10-11; 21), the bottom section formed such that a first end of the container is deeper than an opposing second end (see Figures 2-3 and 6-7), and a leg supports the second end (14), the leg extends from the bottom section (see Figures 2-3 and 6-7). Regarding claim 9, the liquid 
[AltContent: arrow][AltContent: textbox (arc)][AltContent: textbox (arc)][AltContent: arrow]
    PNG
    media_image1.png
    186
    387
    media_image1.png
    Greyscale


	Bertoldo et al. teach a paint holding container (15) with a continuous, substantially planar lip extending inwardly from a top edge of its walls (165, Figures 2-3, paragraph 0045), the continuous planar lip for reducing spilling of paint from the system (paragraph 0045). Regarding claims 8 and 15, a feature for reducing spilling comprises a downward extension formed at a right angle to an inside edge of the lip (as shown in Figure 3, where there is a downward extension at an edge of 165). 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top edge of each of the walls of Mencfeldowski by including a continuous, substantially planar lip extending inwardly from a top edge of each of the walls, as taught by Bertoldo et al., so that a user can wipe off excess paint and further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the leg of Mencfeldowski for a leg that has curved edges, as taught by Bergman et al., so that the leg supporting the second end of the tray has additional stability to prevent tipping.
3.	Claims 3-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Mencfeldowski, US 2,659,096, Bertoldo et al., US 2002/0096525 and Bergman et al., US 8,162,169 in view of Clingerman, US 2006/0005343.
	Mencfeldowski discloses all elements previously mentioned above including mesh (17), however fails to disclose a filter beneath the mesh.  Bertoldo et al. and Bergman et al. also fail to disclose this feature. 
	Clingerman teaches a painting apparatus with a mesh-like grid member (20) that includes a filter beneath the roller cleaning mesh (28) in order to filter and capture particulate matter such as dried paint (paragraph 0038).  Regarding claim 4, the filter is removable and replaceable (paragraph 0038).  
.
4.	Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mencfeldowski, US 2,659,096 in view of Bertoldo et al., US 2002/0096525 and in view of Bergman et al., US 8,162,169.
	Mencfeldowski discloses the claimed invention including a system comprising a liquid containment area having first and second side walls (10), a first end wall (12) and a second end wall (11), a sloping bottom section connected to form a container capable of holding a liquid (13; see Figures), the sloping bottom section sloping such that a first end of the container is deeper than a distal opposing end such that the liquid tends to train and pool in the first end (see Figures 2-3 and 6-7), a leg supports the second end (14), the leg extends from the bottom section (Figures 2-3 and 6-7). Mencfeldowski does not disclose that the system has a lip extending inwardly from a top edge of each of the walls, that there are two or more holes in the lip above the first end, or that the leg has curved edges. 
	Bertoldo et al. teach a paint holding container (15) with a continuous, substantially planar lip extending inwardly from a top edge of its walls (165, Figures 2-3, paragraph 0045), the continuous planar lip for reducing spilling of paint from the system (paragraph 0045). Regarding claim 19, a feature for reducing spilling comprises a downward extension formed at a right angle to an inside edge of the lip (as shown in Figure 3, where there is a downward extension at an edge of 165). 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top edge of each of the walls of Mencfeldowski by including a continuous, substantially planar lip extending inwardly from a top edge of each of the walls, as taught by Bertoldo et al., so that a user can wipe off excess paint and further it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the leg of Mencfeldowski for a leg that has curved edges, as taught by Bergman et al., so that the leg supporting the second end of the tray has additional stability to prevent tipping, and even further it would have been obvious for one of ordinary skill in the art before the effective filing date to provide holes in the lip of Mencfeldowski and Bertoldo et al. as taught by Bergman et al. so as to secure a liner or other structure within a paint tray system.
5.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mencfeldowski, US 2,659,096, Bertoldo et al., US 2002/0096525 and Bergman et al., US 8,162,169.
Mencfeldowski, Bertoldo et al., and Bergman et al. disclose all elements previously mentioned above, however fail to disclose any dimension regarding the inwardly extending lip.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lip of Mencfeldowski, Bertoldo et al., and Bergman et al. to be at least ½ inch as it would be obvious to try this dimension as one of ordinary skill and common sense has reason to pursue options to reasonably expect success of the design.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,744,802 (herein ‘802) in view of Bergman et al., US 8,162,169. 
	‘802 recites in claim 2 nearly the same structure as that of claim 12 of the present application. Claim 12 comprises, instead of requiring plural legs or hooks, a leg that has all of its edges curved. 
	As stated above previously, Bergman et al. disclose a paint tray system with legs that support a second end and support from a bottom section of the system (48), the legs have curved edges (see Figures) and assist in supporting the paint tray system and prevent tipping (Column 4 Lines 28-46).
.
7.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,532,607 (herein ‘607) in view of Bergman et al., US 8,162,169. 
	‘607 in claim 2 anticipates the structure required in claim 16 of the present application. Claim 16 comprises, instead of requiring plural legs or hooks, a leg that has all of its edges curved. 
	As stated above previously, Bergman et al. disclose a paint tray system with legs that support a second end and support from a bottom section of the system (48), the legs have curved edges (see Figures) and assist in supporting the paint tray system and prevent tipping (Column 4 Lines 28-46).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a leg of ‘607 for a leg that has curved edges, as taught by Bergman et al., so that the leg supporting the second end of the tray has additional stability to prevent tipping.
Allowable Subject Matter
8.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses, teaches or suggests the invention of claims 5-7 and 13-14. In particular, the feature for reducing spilling as taught by Bertoldo et al. does not disclose that the feature is a 90 degree arc formed inside a surface where the lip extends from the side walls or an arc feature of between 90 and 180 degrees from on an inside surface where the lip extends. Also, none of the prior art made of record discloses a filter that is removable and replaceable by way of a drawer, the drawer located beneath the roller cleaning mesh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg